IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSIE HAND COOVER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-856

SYFRETT & DYKES LAW
OFFICES, P. A.,

      Appellee.

_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Paul M. Anderson of Anderson & Hart, P.A., Tallahassee, for Appellant.

Adam L. Hood of Adam L. Hood, P.A., Panama City, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.